significant index no third party contacts - employees of the company date - date _ department of e treasury tax_exempt_and_government_entities_division internal_revenue_service washington d c apr ef pat aa- in re dear ein company this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning date the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has _ been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the company formerly operated as a division of another purchased its major operating_assets from the _ leveraged employee_stock_ownership_plan ‘transaction through the the company was employee owned until when the company's oe _ in through a stock began trading publicly the company is a major integrated producer of __ with principal product lines consisting of in recent years the u s and of crisis characterized by record operating losses more than two dozen bankruptcies and the permanent closure of a significant amount of productive capacity during this time the company like most u s integrated producers has sustained significant operating losses and decreased liquidity as a result of adverse market conditions resulting from a slowing economy depressed product selling prices and high levels of foreign imports the has been in a state company experienced net losses for the fiscal years ending date through and reported both negative working_capital and negative net_worth for the fiscal_year sec_2001 and sec_2002 the company commenced a restructuring in the spring of to fundamentally reposition its business to focus on higher margin value-added products the restructuring included reductions in workforce streamlining management entering into financing programs with vendors to improve liquidity increasing liquidity and borrowing availability by refinancing the company's working_capital facilities through a senior credit facility restructuring long-term debt and lowering debt service_costs as part of its recovery efforts the company has secured concessions from its bargaining unit employees including cancellation of a planned dollar_figure per hour wage increase that would have gone into effect in date an immediate percent pay and wage reduction a six-month postponement of percent of vacation pay that would have been payable to certain employees in date and freezing of plan benefit accruals intended to become effective on or about date the same pay reduction and plan freeze will also be applicable on the same dates to all of the company’s salaried employees the company plans to reposition its business by pursuing the acquisition of strategic assets from other and pursuing other asset acquisitions that meet the company's goal of exiting the t that are working to reposition their business the company expects its proprietary technology to with a polymer film to be a major source of growth the company has substantial obligations related to its employee post-retirement plans for medical and life_insurance benefits and pensions the company has stated that it is currently holding meetings with its pre-age retirees to discuss significant reductions in future health care costs the above-named defined_benefit_plan was originally effective plan contributions for the plan years exceeded the minimum_funding requirement for those years and the resulting large credit balances in the funding_standard_account were sufficient to meet minimum_funding requirements for the plan years the minimum_funding requirement for the plan_year for an additional funding charge as of includes approximately date the ratio of market_value of assets to accrued liability is approximately investment losses and the retirement of nearly - benefits in and early as a result of corporate restructuring as primary causes of decreases in the plan’s funded status percent the actuarial report for the plan gives participants with enhanced this waiver has been granted subject_to the following condition which you have agreed to within days from the date of this letter all necessary documents to provide an arrangement to secure the repayment of the waived amount satisfactory to the pbgc will be executed if the company fails to meet the above condition this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the and to your authorized representatives form on file with this office if you have any questions concerning this letter please contact - to relating to this letter please refer to -_ in any correspondence -as well sincerely carol d gold employee_plans director cc
